OPINION OF THE COURT
Memorandum.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), the order of the Appellate Division should be reversed, with costs, the motion to vacate the lien denied and the question certified answered in the affirmative.
A no-fault insurer which pays first-party benefits to a covered person injured through the use or operation of a motor vehicle has a lien for medical expenses and lost wages against a recovery from the manufacturer of a defective prosthetic device installed as a result of the injury. Though not a joint tort-feasor the manufacturer is a noncovered person whose product aggravated the personal injury for which the insurer was required to pay first-party benefits and, under the provisions of subdivision 2 of section 673 of the Insurance Law, the insurer, therefore, has a lien for such payments against any recovery from the manufacturer (Aetna Ins. Co. v Springsteen, 78 AD2d 532).
*700Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Fuchsberg and Meyer concur in memorandum; Judge Gabrielli taking no part.
On review of submissions pursuant to rule 500.2 (b), order reversed, etc.